PER CURIAM.
We affirm appellant’s conviction and reject his claim that the trial court improperly honored a codefendant’s refusal to testify in the face of the unchallenged and unrebutted statements on the record by the trial court that no plea agreement by the codefendant had yet been accepted by the court. See Ivey v. Eastmoore, 402 So.2d 1248, 1249 (Fla. 5th DCA 1981); Meehan v. State, 397 So.2d 1214 (Fla. 2d DCA 1981); Dearing v. State, 388 So.2d 296 (Fla. 3d DCA 1980); Brinson v. State, 382 So.2d 322 (Fla. 2d DCA 1979); King v. State, 353 So.2d 180 (Fla. 3d DCA 1977). Cf. Lopez v. State, 349 So.2d 1198 (Fla. 2d DCA 1977).
ANSTEAD, C.J., and GLICKSTEIN, J., concur.
WALDEN, J., dissents with opinion.